ADVISORY ACTION
Claims 34, 40-45 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed a request for consideration of the response filed 2/8/2021 under the AFCP 2.0 program which meets the necessary requirements. As such, the request of 2/8/2021 is deemed proper. The request for entering amendments to claims 34, 40-42, addition of claims 46-47, and arguments filed on 2/8/2021 under 37 CFR 1.116 in reply to the Final Action mailed on 10/8/2020 are acknowledged.  The proposed amendments to the claims will not be entered.  The amendments to claim 34 seems to overcome the objection previously raised.  However, the proposed amendments to the claims raise new issues which would require further search and/or consideration as discussed below.
Proposed amended claim 34 and dependent claims 40-47 would be rejected as being indefinite due to the recitation of “A method for increasing depolymerase activity of biological entities…..” in claim 34 for the following reasons.  Claim 42 recites “biological entities are selected from a depolymerase, esterase, lipase, cutinase, carboxyesterase, protease and polyesterase”.   While claim 42 refers to an enzyme which has a specific enzymatic activity, i.e., depolymerase, the preamble of claim 34 appears to refer to the term “depolymerase activity” as a generic term.  Therefore, it is unclear as to how one should interpret the term “depolymerase activity”.  Does it refer to the generic ability to degrade a polyester or does it refer to the specific enzymatic activity recited in claim 42?  If the intended limitation is “A method for increasing the polyester-degrading activity of biological entities”, the claim should be amended accordingly.  
Proposed amended claim 34 and dependent claims 40-47 would require the plastic composition to comprise between 2%-25% or 2%-15% by weight of a mineral anti-acid filler.  These are  new limitations that have not been previously considered and would require additional consideration and search that could not be completed within the guidelines of the pilot program. 
Applicant’s remarks filed on 2/8/2021 are acknowledged.  However, in view of the fact that these remarks are associated with the proposed amendments, and the proposed amendments have not been entered,  these remarks are not found persuasive to obviate the prior obviousness rejections as set forth in the Final action of 10/8/2020.
The rejections previously applied are, therefore, maintained for the reasons of record in view of the non-entry of the proposed amendments
For purposes of Appeal, the status of the claims is as follows:
Claim(s) allowed: NONE
Claims(s) objected to: NONE
Claim(s) rejected: 34, 40-45
Claim(s) withdrawn from consideration: NONE
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 17, 2021